                     Case 19-12122-KG       Doc 113     Filed 10/01/19   Page 1 of 2

                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                   DISTRICT OF DELAWARE

IN THE MATTER OF:                                                                CASE NO. 19-12122

FOREVER 21, INC

    DEBTOR                                                                       CHAPTER 11

                                 NOTICE OF APPEARANCE
                                          AND
                  REQUEST FOR SERVICE OF NOTICES AND OTHER DOCUMENTS


     Notice is hereby given that Tara LeDay, of McCreary, Veselka, Bragg & Allen, P.C., P. O. Box 1269,
Round Rock, Texas 78680, will appear as counsel for The County of Brazos, Texas, The County of Denton,
Texas, The County of Hays, Texas and The County of Williamson, Texas, in the above-entitled case, and
requests that service of notices and other documents be made upon this attorney of record.

Dated: October 1, 2019

                                                       Respectfully submitted,

                                                       MCCREARY, VESELKA, BRAGG & ALLEN, P.C.
                                                       Attorneys for Claimants, The County of Brazos,
                                                       Texas, The County of Denton, Texas, The County of
                                                       Hays, Texas and The County of Williamson, Texas

                                                       /s/Tara LeDay
                                                       Tara LeDay
                                                       State Bar Number 24106701
                                                       P.O. Box 1269
                                                       Round Rock, Texas 78680
                                                       Telephone: (512) 323-3200
                                                       Fax: (512) 323-3205
                                                       Email: tleday@mvbalaw.com
                     Case 19-12122-KG        Doc 113    Filed 10/01/19    Page 2 of 2




                                       CERTIFICATE OF SERVICE

     I hereby certify that I have placed a copy of the above Notice of Appearance And Request For Service Of
Notices And Other Documents to Laura Davis Jones, Pachulski Stang Ziehl & Jones LLP, 919 North Market
Street, 17th Floor, Wilmington, Delaware 19801; Ciara Foster, Kirkland & Ellis LLP, 601 Lexington Avenue,
New York, New York 10022; Jake William Gordon, Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago,
Illinois 60634; Laura Davis Jones, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor,
Wilmington, Delaware 19801; Mark E. McKane, Esq., Kirkland & Ellis LLP, 555 California Street, San
Francisco, California 94104; Jeff Michalik, Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago, Illinois
60654; Anup Sathy, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654; Joshua A Sussberg, c/o
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022; Anne G. Wallice, Kirkland & Ellis
LLP, 601 Lexington Avenue, New York, New York 10022; Aparna Yenamandra, Kirkland & Ellis LLP, 601
Lexington Avenue, New York, New York 10022; Juliet M. Sarkessian, U.S. Trustee's Office, 844 King Street
Room 2207 Lockbox #35, Wilmington, Delaware 19899-0035; Transcriber, Reliable Companies, Attn: Gene
Matthews 1007 North Orange Street Suite 110, Wilmington, Delaware 19801, and to those parties listed on the
Court’s Notice of Electronic Filing on October 1, 2019, by Electronic Notification or First Class U.S. Mail.

                                                    /s/Tara LeDay
                                                    Tara LeDay
